667 S.E.2d 464 (2008)
Dion Darrell DAVIS
v.
The STATE of North Carolina, The County of Cumberland.
No. 390P08.
Supreme Court of North Carolina.
August 28, 2008.
Dion D. Davis, Pro Se.
Catherine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 26th day of August 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Dismissed by order of the Court in Conference this the 28th day of August 2008."